Citation Nr: 0334256	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  01-03 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a thoracic spine disc 
condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1977 to 
October 1985.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, denying service connection for a thoracic spine disc 
condition.  


REMAND

"An appeal (to the Board) consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (2003).  The Substantive Appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or in correspondence specifically identifying the 
issues appealed.  An appeal must set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction (AOJ).  38 C.F.R. § 20.202 (2003).  The 
Notice of Disagreement and Substantive Appeal may be filed by 
the appellant, or by his representative, if a proper Power of 
Attorney or declaration of representation, as applicable, is 
on the record or accompanies such Notice of Disagreement or 
Substantive Appeal.  38 C.F.R. § 20.301 (2003).   

With respect to timeliness of the appeal, the Board's rules 
of practice provide that a Substantive Appeal must be filed 
within 60 days from the date that the AOJ (in this case the 
RO) mails the Statement of the Case to the appellant, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2003).  An extension for 
filing a Substantive Appeal may be granted on motion filed 
prior to the expiration of the time limit described above.  
38 C.F.R. § 20.303 (2003).

In this case, following the RO's July 6, 1999 decision 
denying entitlement to service connection for a thoracic 
spine disc condition, the veteran submitted a notice 
expressing disagreement in August 1999.  He then stated that 
he was reserving the right to later submit an "official" 
Notice of Disagreement.  Thereafter, in June 2000 the veteran 
filed what he defined as a formal Notice of Disagreement with 
the decision.  In November 2000, the RO issued a Statement of 
the Case addressing the claim of entitlement to service 
connection for a thoracic disorder with an accompanying 
letter notifying the veteran that he needed to submit a 
Substantive Appeal to perfect his appeal of the denial of his 
claim.  He was then provided a VA Form 9 for that purpose.  
There is, however, no record of a VA Form 9 or other 
Substantive Appeal submitted within 60 days of the RO's 
November 2000 issuance of a Statement of the Case.  Hence, 
the issue of the timeliness of the veteran's appeal arises.  
38 U.S.C.A. § 7105 (West 2002).

The representative has contended that the veteran did not 
receive the November 2000 Statement of the Case.  The Board 
notes, however, that the Statement of the Case was sent to 
the same address where the veteran had resided both prior to 
and subsequent to the issuance of the Statement of the Case, 
as indicated by the address the appellant provided on 
statements submitted.  The principles of administrative 
regularity dictate a presumption that government officials 
have properly discharged their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  The veteran's address of 
record was correctly typed onto the letter accompanying the 
Statement of the Case, and that letter was not returned by 
the Postal Service as undeliverable.  The Board may therefore 
presume that the veteran received it.  The representative's 
statement that the veteran did not receive the Statement of 
the Case, standing alone, is not the type of clear evidence 
to the contrary which is sufficient to rebut the presumption 
of regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  Therefore, the Board is of the opinion that the 
presumption of regularity supporting the assumption that the 
veteran received the Statement of the Case is - at least at 
present - not rebutted.  

The history of this case includes machinations subsequent to 
the issuance of the November 2000 Statement of the Case, 
inclusive of an April 2002 RO letter informing the veteran 
that his appeal was not timely filed, and thereafter a 
September 2002 RO letter stating that the appeal was still 
pending.  This mixed message, together with subsequent 
actions by the RO - apparently to further develop what it 
then construed as an ongoing appeal - has not provided the 
veteran with notice that his claim possibly could be 
dismissed by the Board for lack of jurisdiction based on an 
untimely appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) recently ruled that, unless the RO closed the appeal 
pursuant to 38 U.S.C.A. § 7105(d)(3) (West 2002) and 
38 C.F.R. § 19.32 (2003), for failure to file a timely 
Substantive Appeal, that failure did not automatically 
deprive the Board of jurisdiction. Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003).  Accordingly, the case 
must be remanded so the RO can formally determine whether the 
veteran filed a timely Substantive Appeal, and thereby 
perfected appeal, as to any RO decision.  If the RO 
determines that a timely Substantive Appeal has not been 
filed, it should close the appeal.  In any event, and 
Gonzalez-Morales notwithstanding, "questions as to 
timeliness or adequacy of response [to a Statement of the 
Case] shall be determined by the Board of Veterans' 
Appeals." 38 U.S.C.A. § 7105(d)(3).  

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  VCAA is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  VA duties pursuant thereto have been codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Board notes that while the veteran was provided notice of 
the VCAA by a letter dated in September 2002 as well as by a 
July 2003 Supplemental Statement of the Case, the veteran has 
not been provided specific notice of applicability of the 
provisions of the VCAA to his claim for service connection.  
Hence, if the RO finds that a timely appeal has been filed, 
or if the RO finds that the appellant perfected an appeal to 
reopen, then appropriate VCAA notice must be provided.  

Finally, the Board also observes that 38 C.F.R. § 
3.159(b)(1), was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (PVA).  The offending language in the 
regulation suggested that an appellant must respond to a VCAA 
notice within 30 days.  Notably, the provisions of 38 
U.S.C.A. § 5301(a) (West 2002), require that the appellant be 
provided a year to respond.  Hence, if the RO finds that any 
appeal has been perfected, then the veteran must be afforded 
notice of the provisions of the VCAA specifically as 
applicable to the issue remanded here, to include notice of 
the year afforded him to respond, notice of the evidence that 
has been obtained by VA, and specific notice of the evidence 
he needs to obtain in furtherance of his claim.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and make a formal 
determination as to whether the 
veteran timely perfected an appeal as 
to the claim of entitlement to 
service connection for a thoracic 
spine disc condition.  

2.  If the RO finds that the appeal 
was timely perfected, then RO should 
review the claims files and ensure 
that all additional evidentiary 
development action required by the 
VCAA, and implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claim of entitlement to service 
connection for a thoracic spine disc 
condition.  The RO should emphasize 
to the veteran that he is ultimately 
responsible to provide the necessary 
evidence.  The RO should inform the 
veteran, however, that VA will make 
efforts to obtain relevant evidence, 
such as VA and non-VA medical 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA must notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and he 
waives in writing any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
 
3.  Thereafter, and following any 
development the RO deems appropriate 
- to include any applicable VCAA 
development if the RO determines that 
the appeal is timely, the RO should 
return the case to the Board, 
whereupon the Board will make its own 
determination as to the timeliness of 
the appeal without regard to the 
determination made by the RO.  
38 U.S.C.A. § 7105(d)(3).  

 The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


